The defendant hotel corporation appeals from judgments in favor of plaintiffs in each action and from orders denying defendant’s motion to set aside verdicts and for a new trial. The action of Laura M. Meyer was instituted to recover for personal injuries sustained while plaintiff was attending a dinner dance held in the DeWitt Clinton Hotel in Albany. The action of August C. Meyer was brought to recover for medical expense and loss of service occasioned by injuries *1027to his wife, Laura M. Meyer. The actions were tried together and the jury has rendered a verdict in each case in favor of the plaintiff. A question of fact as to whether the injury and damages sustained by plaintiff resulted from defendant’s negligence was properly presented to and decided by the jury. There is ample evidence to support the verdicts and the judgments and orders appealed from should be affirmed. Judgments and orders unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Heffernan, Sehenck and Poster, JJ.